SUPPLEMENTAL DETAILED ACTION
Note that the previous office action (mailed out 7/22/2021) has been vacated in favor of this action. This action corrects the previous action; the 112, para. 1, Scope of Enablement rejection has been withdrawn as well as a correction of the claims rejected under 112, para. 1, Written Description is provided here.

Claims 1-4, 6, 7, 9, 10, 12, 17-19, 24-28, 33-36, 38-45, 47, 50, 52 and 54-58 are under current consideration. Claims 29-32 are withdrawn. 
Note that any rejection(s) and/or objection(s) not reiterated herein have been withdrawn in view of the claim amendments.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/18/2021 has been entered.
 Specification
The use of the term LYO STAR or NALGENE, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

	Note that the above trademarks are merely examples and all improper uses of trademarks found in the instant specification should be properly addressed. 
See at least para. 68 and 82.
Claim Rejections - 35 USC § 112, para. 1-WD 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 50 and 54, 56 and 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Note that the rejected claims above are directed to functional limitation(s) and depend on claims 1, 34 and 52. Claims 1, 34 and 52 are directed to a composition wherein the concentration of one or more of the components in the composition are not defined. For example, the concentrations of the virus, sucrose or trehalose, sodium chloride and glutamate are not provided for the composition of claim 1; the concentrations for the virus, sodium chloride, glutamine, sucrose or trehalose and glutamate are not provided for the composition of claim 34; and, the concentrations of virus and sodium chloride of the composition of claim 50 are not provided. 
See claim 2 which is used as a representative claim for the rejection. This claim is directed to (in part): the composition of claim 1, wherein the composition is in a dried form and following storage for 6 months at 5ºC + 2ºC, the composition retains an infectious titre within 0.2 Log10 pfu/mL of the titre measured after the composition is dried and reconstituted in solution, when the viral titres in the composition are between 107 to 105 pfu/mL before drying. Note that the limitation underlined above is a functional limitation. 
As noted above, the composition of claim 1 comprises virus, sucrose or trehalose, sodium chloride and glutamate wherein the concentrations are not provided for each of the components; further, the composition comprises histidine in a concentration which widely ranges between 1 mM to 50 mM.  
The specification, however, does not support the genus of compositions as claimed. The claims are directed to compositions wherein the different ingredients may 
While the claims are directed to different compositions wherein each of the components may exist in various and undefined concentrations, functionally, the claims require that following storage for 6 months at 5ºC + 2ºC, the composition retains an infectious titre within 0.2 Log10 pfu/mL of the titre measured after the composition is dried and reconstituted in solution.
The specification, however, does not describe a representative number of species (compositions with different concentrations of the ingredients) and provide a correlation of the compositions to the functional properties as required by the claims. It would be expected for the compositions having different concentration of the ingredients to exhibit different functional properties; for example, a composition having 1 mM histidine compared to a composition having 50 mM histidine. Brandau et al.  (J. Pharm. Sci., 2003-see attached) is cited for discussing the different factors which influence the thermal stability of vaccine components in a solution, including pH, ionic strength, osmolarity and the presence of excipients. Note that the authors further provide that ionic strength of compositions comprising enveloped viruses must be carefully monitored to avoid lysis.  
The specification merely describes two compositions wherein one composition consists of 10 mM Histidine, 10% sucrose, 160 mM NaCl, 50 mM potassium glutamate at a pH of 7.0 (“C1”) and a second composition consists of 5 mM Histidine, 5% sucrose, 80 mM NaCl, 25 mM potassium glutamate at a pH of 7.0 (“C2”); see Examples of the specification. Each of the ingredients in C1 or C2 have fixed concentrations. It is noted here that there is no description of the C1 composition or C2 composition having trehalose or glutamine instead of sucrose or histidine. 
Given the lack of a number of representative species which would support the genus of compositions as claimed and the lack of structure to function correlations, the claims are rejected for lacking adequate written description by the instant specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 7, 9, 10, 12, 17-19, 24-28, 33-36, 38-45, 47, 50, 52 and 54-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,363,304. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a composition wherein the composition encompasses an HSV (including HSV-2 or HSV-1 or HSV529), glutamate, histidine, a salt, a sugar or sucrose and the pH is about 7.5.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.